DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
Examiner left a voicemail for Attorney Vincent Gustafson at 919-238-2300 on July 21, 2021 and August 2, 2021 regarding an Examiner’s amendment to put the case in condition for allowance. Applicant’s representative has not responded to either voicemail thus necessitating this office action. Examiner notes the offered Examiner’s amendment was to claim 1 which recites ‘wherein in use the lower assembly is not physically connected to the upper assembly’ and should recite ‘wherein in use of the laser height measuring system, the lower assembly is configured to not be physically connected to the upper assembly’.
Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive. 
Regarding the art rejection and remarks, Examiner notes the interpretation in light of the 112b rejection per the newly added ‘in use’ limitation and subsequent art rejection below.
Examiner notes per the 112f of ‘data collection device’ this limitation is given no structure the claim is a form of means + function given the placeholder ‘device’ and at least the function of ‘data collection’. Thus necessitating the interpretation under 112f. Examiner notes Applicant does provide suitable structures for this element in the disclosure thus preventing a 112a or 112b in light of the 112f for the term ‘data collection device’. But the 112f is still appropriate.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 ‘a data collection device…to receive signals’ in claim 1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ‘wherein in use the lower assembly is not physically connected to the upper assembly’ but it is unclear exactly what this is meant to mean. ‘In use’ of what? The lower assembly? The upper assembly? Or the laser height measuring system as a whole? For the purposes of the examination it will be treated as merely just the lower assembly being in use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino (US 2005/0155246) in view of Chul (US 2011/0167658).
Regarding claim 1, Montagnino teaches a portable laser height measuring system (Abstract), the system comprising: 
an upper assembly (Figure 12; top portion including at least 3,4) including an elongated top flat plate (4) foldably coupled to an upper back plate (3) by an upper hinge (Paragraph 0082), wherein the elongated top flat plate includes a top side and an underside (Figure 11A); 
Montagnino teaches a separate lower assembly (1) including a base (Figure 11A) coupled to a bottom backplate (Figure 11A) and includes a target (12a; Figure 11A).
Montagnino teaches wherein in use the lower assembly not being physically connected to the upper assembly (Figures 13A-13C; Paragraph 0068; the lower assembly and upper 
Montagnino is silent on the base being foldably coupled by a hinge.
Chul teaches a height measuring device (Paragraph 0003; Figure 1) including a separate lower assembly (Figure 6; including at least 110) including a base foldably (110) coupled to a bottom backplate (area of elements 154/152 in Figure 4) by a lower hinge (Paragraph 0037). 
Montagnino teaches a laser measurement device (12b of 12) affixed to the elongated top flat surface (Figure 11A) and comprising a laser (Paragraph 0004), wherein the laser generates a laser beam when activated (Paragraphs 0049, 0083-0085 and 0100); and 
a data collection device (13) electronically coupled to receive signals from the laser measurement device (Figure 8) wherein the upper assembly is adapted to be placed on a subject's head (Figure 11A) and is aligned with the lower assembly which is adapted to be used as a platform for a subject's feet (Figure 11A) such that the laser measurement device is aligned with the target (Paragraphs 0083-0085 and 0100).
It would have been obvious to one of ordinary skill in the art to have modified Montagnino with Chul because it allows the device to become more compact allowing for easier storing and carrying (Paragraph 0037 of Chul).
Regarding claim 4, Montagnino teaches wherein the data collection device is selected from the group consisting of a personal computer, smart phone, computer, computer tablet and laptop computer (Paragraph 0084; computer, specifically microcomputer)
Regarding claim 5, Montagnino teaches further comprising a target indentation (12a of 12) located at one end of the base to guide the laser beam perpendicular to the ground (Figure 11A; Paragraph 0083).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino (US 2005/0155246) in view of Chul (US 2011/0167658) as applied to claim 1 and in further view of Staats et al. (US 2012/0065916).
Regarding claim 2, Montagnino is silent on the wireless communication element. Staats teaches a laser height measuring device (Abstract; Figure 1) wherein the laser measurement device includes a wireless transmitter configured for wirelessly transmitting data to the data collection device (Figure 4; element 30; Paragraph 0030). It would have been obvious to one of ordinary skill in the art to have modified Montagnino with Staats to include the wireless transmission means because it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the wired transmission means of Montagnino with the wireless transmission means of Staats, of which Staats teaches as being interchangeable (Paragraph 0030 of Staats). 
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino (US 2005/0155246) in view of Chul (US 2011/0167658) as applied to claim 1 and in further view of Mayol-Kreiser et al. (2015; Item 15 under NPLs on IDS dated 11/01/2019).
Regarding claim 3, Montagnino is silent on the laser measurement device being removably affixed. Mayol-Kreiser teaches a laser height measuring device (See Title, Abstract, Introduction; Figure 1a-1b) wherein the laser measurement device is removably affixed to the underside of the elongated top flat surface (Laser device section; through the compartment which allows for insertion and removal of the laser measurement device). It would have been obvious to one of ordinary skill in the art to have modified Montagnino with Mayol-Kreiser since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. MPEP 2144.04 (V-C).
Regarding claim 6, Montagnino is silent on the leveling device. Mayol-Kreiser teaches a laser height measuring device (See Title, Abstract, Introduction; Figure 1a-1b) wherein the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791